Citation Nr: 9927771	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound involving Muscle Group 
XIII.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound (scar) of the right side 
of the face.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1951 to April 
1955.  For service in Korea, he was awarded the Purple Heart 
Medal and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the veteran increased evaluations 
for his service-connected shell fragment wounds.  The case is 
now ready for appellate review.  

During the pendency of this appeal, the veteran has submitted 
argument to the effect that service connection should be 
established for chronic lung and heart problems, as well as 
for disabilities of his right hip and low back.  These claims 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the pending appeal has been requested or 
obtained.  

2.  The residuals of shell fragment wounds involving Muscle 
Group XIII include three postoperative scars, which are not 
adherent and which are well healed and nontender, and 
moderate pain and muscle impairment; there is no evidence of 
any significant muscle weakness or atrophy; and moderately 
severe impairment of right thigh musculature is neither shown 
nor closely approximated.

3.  The shell fragment wound of the right side of the face 
resulted in a small scar below the right eye which is well 
healed and only very mildly disfiguring.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shell fragment wound involving Muscle 
Group XIII have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.55, 4.56, 4.73, Diagnostic Code 5313 (1998).  

2.  The criteria for a compensable evaluation for the 
residuals of a gunshot wound of the right side of the face 
have not been met.  38 C.F.R. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 Diagnostic 
Codes 7800, 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 7104 in that 
they are plausible.  All of the facts have been properly 
developed and no further assistance is necessary to comply 
with the duty to assist.

Facts:  Service medical records from February 1952 note that 
the veteran, with three months of Army service and in his 
eighth week of basic training, said that he always had 
difficulty with his feet.  He quit school at the age of 14 
and went to drive a truck in the oil fields.  His feet 
bothered him in civilian life and bothered him much more 
during basic training.  He had bilateral pes planus, second 
degree, with bilateral weakness of the metatarsal arch.  The 
veteran was later wounded in action with shrapnel in Korea in 
November 1952.  Shrapnel (not bullets as has long been 
indicated in RO rating decisions) impacted the veteran's 
right buttocks, thigh, knee and right cheek.  He was treated 
in a field hospital, an evacuation hospital, and a Swedish 
Red Cross Hospital.  Original treatment records are not on 
file.  

The first VA examination after service was provided in 
November 1955.  X-ray study of the right thigh revealed three 
metallic foreign bodies and no apparent bone damage.  The 
veteran reported leg pain when he walked very much.  There 
were three scars on the right thigh from the shell fragment 
wounds and postoperative scars.  There was some moderate 
damage to right thigh muscles.  There was no limitation of 
motion of the back, leg or knee.  There was a scar just below 
the right eye which was not considered disfiguring.  He also 
had third degree pes planus.  Based upon this evidence and 
the service medical records, the RO issued a December 1955 
rating decision which granted service connection for 
(gunshot) shell fragment wounds affecting Muscle Group XIII 
with a 10 percent evaluation for moderate impairment.  Also 
granted was a noncompensable evaluation for a slight shell 
fragment wound to the right side of the face, "not 
disfiguring."  The veteran was notified of this rating 
action and did not appeal.  There is little evidence of any 
ongoing care or treatment for the veteran's service-connected 
shell fragment wounds for many years after service.

Almost forty years later, the veteran filed a claim for 
increased evaluations which was received in June 1995.  
Private medical records revealed that the veteran had 
diverticulitis with three colon resections in the early 
1990's.  He had chronic obstructive pulmonary disease (COPD), 
emphysema, and underwent a three-way coronary artery bypass 
graft in 1995.  There was chronic angina.  The veteran later 
underwent a partial lobectomy for lung cancer in 1996.  
Private treatment records also show that the veteran had 
chronic bronchitis associated with long-term respiratory 
impairment.  A private medical record from October 1994 noted 
that the veteran had some discomfort with his hip if he drove 
or sat for long periods of time.  After walking for 10 or 
15 steps, it seemed to get better.  

In January 1996, the veteran was provided a VA examination.  
There was a 2-inch scar below the right eye which was "barely 
visible and causes no problem."  There were also three scars 
on the right hip and thigh which were all well healed and it 
was recorded that the veteran had no complaint about these 
scars.  The veteran did complain that when he drove vehicles 
he got a considerable amount of pain in the upper right 
thigh.  The diagnosis was history of gunshot wound of the 
right thigh and face with a "very nice, barely visible scar 
on the face."  

A private X-ray study of the right hip from June 1995 showed 
that the pelvic rim was intact and there were no fractures 
appreciated.  The femoral heads were symmetrical without 
evidence of joint space narrowing superiorly or medially.  
There was a two-centimeter bone island in the midaspect of 
the right intertrochanteric area and a one-centimeter bone 
island in the right ilium.  There were metallic fragments in 
the right thigh posteriorly consistent most likely with 
shrapnel fragments.  The conclusion was that there was no 
radiographic evidence to suggest a fracture, degenerative 
changes or soft tissue calcification.  

In April 1997, the veteran was provided a VA eye clinic 
consultation.  The old shrapnel injury of the right cheek was 
noted but no eye injury was documented from this wound.  The 
veteran had hyperopia and presbyopia of both eyes but 
otherwise the eyes were normal.  There was also noted to be a 
barely visible scar on the right orbital rim.  There was no 
evidence of eye disease or injury.  

In April 1997, the veteran was provided a VA examination.  He 
said that if he had a lot of right hip use, it hurt and 
tended to fatigue.  He had also undergone colon surgery, lung 
surgery, and bypass surgery and wondered if that had anything 
to do with shell fragment wounds.  He had a normal gait and 
was able to remove his pants without difficulty.  Right hip 
motion was painful but the motions of both hips were equal 
and symmetrical and considered to be in the normal range 
other than the fact that there was pain on right leg motion.  
The VA physician wrote that he had been requested to comment 
on pain and said that he could not identify any lost motion 
nor could he identify any muscle atrophy.  This doctor felt 
that the veteran did have a "mild to moderate" amount of pain 
from his shell fragment wound and a "mild to moderate" amount 
of functional impairment secondary to the damage to the 
muscles in the right hip.  X-ray study of the right femur 
revealed some shrapnel in the midthigh but there was no bony 
damage noted.  

In May 1997, the veteran testified before the undersigned at 
a personal hearing conducted at the RO.  The veteran 
discussed the history of his shrapnel injuries and treatment 
therefor.  He described his post-service employment working 
for the Railroad and in construction and operating heavy 
equipment.  The veteran argued that he was now totally 
disabled.  He also put forth his contentions regarding his 
belief that his shell fragment wounds caused or contributed 
to cause lung and heart disabilities.  He stated that to his 
knowledge, there were no medical records which connected 
those disabilities to his earlier shell fragment wounds.  

In July 1997, the veteran was given a VA general medical 
examination.  The veteran's past history of diverticulitis of 
the colon with three operations including a total colectomy 
and coronary heart disease with angina and three-way coronary 
artery bypass surgery was discussed.  He had never had 
hypertension or congestive heart failure but since past 
surgery, he had an acute myocardial infarction in the spring 
of 1997 and still had mild angina.  He had shortness of 
breath and chronic obstructive pulmonary (COPD) and 
emphysema.  There was also lung cancer with partial removal 
of the right lung in 1996.  It was also reported that the 
veteran had had past bilateral hernia repair without any 
recurrences.  This physician specifically noted that he did 
not notice much atrophy of the right thigh and neurological 
findings and deep tendon reflexes were normal as were pulses 
in the lower extremities.  The veteran was also provided an 
orthopedic examination at this time.  The scars from the 
shell fragment wounds of the right buttocks, thigh and knee 
were well healed but the veteran complained of pain in the 
area and weakness.  Examination revealed that right hip range 
of motion was somewhat restricted but range of motion testing 
did not seem to cause pain.  

The veteran was provided another VA orthopedic examination in 
November 1997.  The history of the veteran's shrapnel injury 
was discussed and he reported that after service he spent the 
next 18 years working for a Railroad as switchman, brakeman, 
and conductor.  He reported that he had fallen from a bridge 
in 1965.  Since 1973 he had worked in construction for 
himself hauling dirt and doing road work and operating heavy 
equipment.  The veteran's facial scar was noted to be 
1 1/2 inches long overlying the right zygoma.  It was well 
healed and the physician characterized it as "only very 
mildly disfiguring."  The veteran's right hip allowed flexion 
to 120 (of 125) degrees and abduction of 30 (of 45) degrees.  
However, motion in extremes did seem to be painful.  There 
were scars overlying the right thigh and these all appear to 
be well healed and not adherent and they were not 
particularly tender.  The right knee had normal arc of 
movement with no instability.  Strength of the quadriceps and 
the hip musculature was recorded as "good or good +."  Knee 
and ankle jerks were symmetrical and active.  When asked how 
the thigh hurt him, the veteran reported that it hurt when he 
first got up to walk and it hurt to walk the first 10 or 
15 steps.  He then seemed able to walk okay and he could walk 
without difficulty for one mile but pain would occur if he 
walked further.  The diagnosis was old shrapnel injuries of 
the right thigh and right face.  The VA physician wrote that 
it was reasonable for these to have caused some disability 
"but it is difficult to understand why it is increasing at 
this time."  The physician could not find signs on physical 
examination of notable problems with the hip, knee or back.  
Some of the veteran's thigh pain seemed reminiscent of the 
stenotic type of leg pain originating from the back.  
However, he did not believe that the shrapnel wounds would 
have caused or aggravated any degenerative problems in the 
back or hip.  X-rays did show some sclerotic changes in the 
right femur and pelvis but the doctor did not believe that 
those findings were attributable to the shrapnel wounds 
either.  Two color photographs of the veteran's right side 
facial scar were included and a small scar is visible below 
the right eye but it is in no way significantly disfiguring.  
X-ray studies of the hips and pelvis showed small bony 
densities in the right ilium and right intertrochanteric 
region, probably due to bony islands.  Additional X-rays were 
interpreted as showing a sclerotic lesion at the 
intertrochanteric right femur and another small sclerotic 
lesion at the right ilium involved with worsening right hip 
pain.  An X-ray of the right femur showed shrapnel in the mid 
thigh but again, no bony damage was noted.  X-ray study of 
the right hip joint showed that it was well maintained but 
there were surgical clips at the minor pelvis.  

The veteran submitted a June 1997 statement from a private 
chiropractor.  This chiropractor noted that the veteran had 
decreased thoracolumbar range of motion.  Right leg straight 
leg raising was limited and right side heel to buttock and 
hip extensor testing showed a loss of flexibility.  Areas of 
pain with palpation were in the gluteal, about the greater 
trochanter, and in the belly of the hamstring muscle group.  
Reflexes and other neurologic tests were negative.  The 
impression was that the veteran had widespread myofascial 
fibrosis and scarring within the right hip and hamstring 
region due to damage done in the 1952 injury.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required of that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as disabled.  38 C.F.R. 
§ 4.40.  

The principal symptoms of disability from muscle injuries are 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  38 C.F.R. § 4.450.  The 
conception of disability of a muscle or muscle group is based 
on the ability of the muscle to perform its full work and not 
solely on its ability to move a joint.  38 C.F.R. § 4.51.  
(These sections are now deleted)  

During the pendency of this appeal, amendments were made to 
the Schedule with regard to certain sections for rating 
muscle injuries.  These amendments were made because medical 
science had advanced, and commonly used medical terms had 
changed.  The effect of these amendments was to update the 
portion of the rating schedule providing for muscle injuries 
to ensure that it used current medical terminology and 
unambiguous criteria, and that it reflected medical advances 
that had occurred since the last review.  No actual 
substantive changes were proposed in the changes made.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups and five anatomical regions.  There will be 
no rating assigned for muscle groups which act upon an 
ankylosed joint with certain exceptions.  38 C.F.R. § 4.55.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lower threshold of fatigue, fatigue-pain, 
impairment of incoordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  Slight 
muscle disability results from simple wounds of muscles 
without debridement or infection as evidenced by service 
records documenting superficial wounds with brief treatment 
and returned to duty, healing with good functional results, 
minimal scars, no evidence of facial defect, atrophy or 
impaired tonus.  Moderate muscle disability results from 
through and through or deep penetrating wounds of short track 
from single bullet, small shell or shrapnel fragment without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56.

Moderate muscle injury would involve service records or other 
evidence of inservice treatment including lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings would include entrance and, if present, exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, some loss of deep fascia or muscle substance, 
or impairment of muscle tonus, and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

Moderately severe muscle disability would result from through 
and through or deep penetrating wounds by small high velocity 
missiles or large low velocity missiles, with debridement, 
prolonged infection, or sloughing of soft parts and 
intramuscular scarring.  Moderately severe disability would 
involve service records or other evidence showing 
hospitalization for prolonged periods for treatment of the 
wound, evidence of inability to keep up with working 
requirements, entrance and, if present, exit scars indicating 
track of missiles through one or more muscle groups, 
indications of palpitation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Id.   

The function of Muscle Group XIII include those muscles 
affecting extension of the hip and flexion of the knee, 
outward and inward rotation of a flexed knee, acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of the hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  The posterior 
thigh group, hamstring complex of two-joint muscles:  
(1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  
Severe injury to this muscle group warrants a 40 percent 
evaluation, moderately severe disability warrants a 
30 percent evaluation, moderate disability warrants a 
10 percent evaluation, and slight disability warrants a 
noncompensable evaluation.  38 C.F.R. § 4.73, Diagnostic 
Code 5313.  

Disfiguring scars of the head, face or neck which are 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warrant a 50 percent evaluation.  Such scars which are 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips or auricles warrants a 30 percent.  
Such scars of the head, face or neck which are moderately 
disfiguring warrant a 10 percent evaluation and such scars 
which are slight warrant a noncompensable evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Scars which are superficial and poorly nourished with 
repeated ulceration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars shall be rated on the 
limitation of function of any part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Analysis:  Initially, a clear preponderance of the evidence 
on file is against a compensable evaluation for the veteran's 
1 1/2-inch well-healed nontender scar beneath the right eye 
in the area of the right orbit.  The original rating decision 
granting service connection for this scar from December 1955 
described the scar as a slight shell fragment wound which was 
"not disfiguring."  As described above, VA physicians have 
noted this scar to be either slight or very mild in terms of 
facial disfigurement.  The color photographs on file do not 
objectively demonstrate or even approximate what might fairly 
be characterized as moderate facial disfigurement.  There is 
simply no evidence on file which shows that this scar is 
tender or painful or that it in any way affects the veteran's 
face or right eye or vision.  Accordingly, a noncompensable 
evaluation for a slight facial scar must be confirmed and 
continued.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7800.  

Additionally, the Board finds that a preponderance of the 
clinical evidence on file is against an evaluation in excess 
of 10 percent for the residuals of a shell fragment wound 
affecting Muscle Group XIII.  The veteran was awarded a 
10 percent evaluation reflective of moderate muscle damage in 
the original rating decision issued December 1955.  He did 
not appeal this decision and that rating remained in effect 
ever since that time.  A review of the evidence shows no 
complaints, findings or treatment for the veteran's right 
thigh shell fragment wound for almost 40 years after the 
veteran was separated from service.  The evidence on file 
does show that the impairment resulting from the veteran's 
right thigh muscle group injuries has been rather constant 
over the years.

The clinical evidence shows that the three shell 
fragment/surgical repair scars in the area of the veteran's 
right thigh are well healed and not adherent or tender.  They 
have been so for many decades.  The scars themselves warrant 
no compensable evaluation.  While the veteran has during the 
pendency of this appeal complained of increased pain and 
fatigue residual to his right shell fragment wound, the 
clinical evidence on file does not show any significant 
degree of Muscle Group XIII muscle atrophy or wasting.  
Neither is there demonstrated any significant degree of 
weakness of any of the muscles included in this group.  The 
April 1997 VA examination recorded that the physician could 
not identify any loss of motion or any muscle atrophy.  He 
did however believe that the veteran did have a "mild to 
moderate amount of pain" from this shell fragment wound and 
that he had a "mild to moderate amount of functional 
impairment" secondary to muscle damage.  

The more recent November 1997 VA orthopedic examination 
report stated that strength of the quadriceps and the hip 
musculature appear to be "good or good +."  That same 
physician wrote that it was reasonable for these old shrapnel 
injuries to have caused some degree of disability but that it 
was difficult to understand why there would be any increase 
in such disability at this time.  The doctor could not really 
find signs on physical examination of notable problems with 
the hip, knee or back.  Numerous X-ray studies, while noting 
retained foreign bodies, have recorded that no shell fragment 
actually impacted any bones or joints.  While some metal 
fragments remain in the soft tissue of the thigh, no 
competent clinical evidence demonstrates that these retained 
foreign bodies have caused any significant musculature 
dysfunction other than the mild to moderate pain on use which 
is routinely documented.  

While the veteran's private chiropractor wrote that the 
veteran had "widespread myofascial fibrosis" and scarring 
within the right hip and hamstring region due to his "1952 
injury," findings of widespread myofascial fibrosis are not 
corroborated or confirmed in any other clinical evidence on 
file, including repeated and much more detailed VA physical 
examinations by medical doctors.  Not more than moderate 
overall disability of Muscle Group XIII has been documented 
for many years since the 1952 injury, and this evidence 
collectively outweighs the June 1997 report of the private 
chiropractor.  This chiropractor stated that the veteran had 
additional disability (besides impairment to Muscle 
Group XIII) secondary to the original shell fragment wounds 
and, as noted in the introduction above, the claims of 
service connection for disabilities of the right hip and low 
back are referred to the RO for appropriate action.  

The current 10 percent evaluation reflects moderate muscle 
disability which is consistent with the type of injuries 
described at 38 C.F.R. § 4.56(2).  The hand grenade shell 
fragments impacting the veteran were penetrating wounds of 
short track from a small shell without explosive effect of 
high velocity missile, or significant residuals of 
debridement, or prolonged infection.  However, the type of 
findings listed for moderately severe muscle disability such 
as debridement, prolonged infection, sloughing of soft parts, 
and/or intramuscular scarring were not demonstrated.  Neither 
is moderately severe loss or atrophy of muscle tissue or 
moderately severe loss of muscle strength shown or 
approximated.  


ORDER

An increased (compensable) evaluation for residuals of a 
slight shell fragment wound to the right side of the face is 
denied.  

An evaluation in excess of 10 percent for the residuals of a 
shell fragment wound involving Muscle Group XIII is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

